DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/12/2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see p. 6, filed 7/12/2022, with respect to the drawings and claim 18 have been fully considered and are persuasive.  The objections of the drawings and claim 18 from 4/20/2022 has been withdrawn.  Additionally, applicant’s arguments, see p. 6, filed 7/12/2022, with respect to the 35 USC 112(b) and 101 rejections have been fully considered and are persuasive.  The rejections under 35 USC 112(b) and 101 from 4/20/2022 has been withdrawn.

Applicant's arguments with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive.
Regarding applicant’s remarks with respect to claim 1, the features of micro-zones are recited in the claims, but virtual microphones are not.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., virtual microphones) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The recited features (i.e., micro-zone features) in the claims are given giving their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art”.  The instant specification discloses micro-zones as one of a “microphone-zone”, where the microphone-zone includes one or more of features, such as a combination of microphone pickup patterns, micro-zones, beams, and/or any microphone pickup area, etc. (see instant specification, pp. 13-14 ¶ 0053).  Additionally, the micro-zone is explained in reference to areas in a 2D sound field space to minimize undesired sound source pickup and optimize desired sound source pickup (see instant specification p. 18, ¶ 0066),  where the broadest reasonable interpretation (BRI) of a micro-zone is made obvious by the combination of Rosca and Adsumilli, such that a beam-pattern is created from multiple microphones to enable extraction of the sources of interest while disregarding interferences (see Rosca, ¶ 0045 and 0054, and see Adsumilli, ¶ 0027).
Regarding claim 1, where applicant states the feature where “the at least one processor determining a threshold sound field level for each micro-zone” is not taught or suggested by the prior art, the examiner respectfully disagrees.  The determination of thresholds follow from the combination of the prior art.  First, Rosca teaches the multi-step process of scanning and tracking sources in the environment, where steps 3 and 4 teach scanning the regions, or micro-zones, across space and teach refining the spatial mask areas in low to high resolution levels, steps 5 and 6 teach characterized an classified into targets or interferences based on spectral and spatial characteristics, and step 7 teaches reiteratively performing the steps 1-6 to track sources and changes in the environment (see Rosca, ¶ 0056).  The above teaching along with the teaching that generated scan results include micro-zones indicated with very-low (VL), low (L), medium (M), and high (H) level of signal makes obvious that determination of some discerning factors are needed to determine the spectral and spatial characteristics that allow the system to indicate one of VL to H levels of signals in each micro-zone (see Rosca, ¶ 0042, 0054, and 0056 in view of ¶ 0071 and figure 6).  Rosca in view of Adsumilli makes obvious the determination of thresholds to discern between the different targets.  Adsumilli teaches estimating the signal gains for separating sound sources from a group of inputs, such as the subset of microphones Rosca uses in a beamformer (i.e., the 2 microphones in Adsumilli represent the beamformed outputs in Rosca), where the signal gains and signal delays makes obvious thresholds to categorize the generated scan results into VL, L, M, and H results, because for example the VL result corresponds to no detected desired and/or un-desired signals and the H result corresponds to the desired signal (i.e., matching spectral and spatial signal characteristics in the microphone inputs) (see Rosca, ¶ 0042, 0056, and 0071 and Adsumilli, ¶ 0049-0051).  Therefore, the combination of Rosca and Adsumilli makes it obvious that the signal gains and delays to categorize the micro-zones as having various measures of desired signal level, such as VL, L, M, and H, and the categorization makes obvious determination of thresholds, or signal gains and delays corresponding to each micro-zone for the categorization.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., processing in the time domain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claims 1-24 remain rejected under 35 USC 103 as being unpatentable over the combination of Rosca and Adsumilli.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosca et al., US 2014/0098964 A1 (previously cited and hereafter Rosca) and further in view of  Adsumilli et al., US 2017/0366896 A1 (previously cited and hereafter Adsumilli).
Regarding claim 1, Rosca teaches an “An apparatus targeting one or more undesired sound source(s) in a space having a plurality of microphones and at least one desired sound source” (see Rosca, abstract, ¶ 0040-0042, and figure 1), 
“comprising at least one microphone input that receives plural microphone input signals from the plurality of microphones in the space” (see Rosca, ¶ 0043, 0112, figure 1, and figure 7, unit 1906);
“at least one processor, coupled to said at least one microphone input and receiving the plural microphone input signals” (see Rosca, ¶ 0112 and figure 7, unit 1903);
“the at least one processor determining plural micro-zones in the space”, where Rosca teaches that the system uses a processor to learn the positions of the mask (see Rosca, ¶ 0053-0055, figures 2 and 3, and figure 4, see the steps taken in the yes branch of step “Learn New Mask Characteristic”);
Herein, Rosca teaches the steps of determining the types of sound sources in each zone of the environment (see Rosca, ¶ 0056-0058 and 0071-0072, figures 5-6, and figure 4, the steps taken in the yes branch of step “Acoustically Scan Environment” and the following no branch of step “Acoustic Map Completed?”).
Rosca clearly teaches that the system processes the microphone array data to classify sound sources as target sources and interfering sources (see Rosca, ¶ 0042, 0056, and 0071).  However, Rosca does not appear to teach explicit determination of thresholds for ambient background noise, undesired sound sources, and/or a desired sound source.
Adsumilli discloses a system and method for associating audio with three-dimensional objects in video (see Adsumilli, abstract).  Specifically, Adsumilli teaches directional microphones that record audio sources in a tracking region (see Adsumilli, ¶ 0027-0029 and figures 1A and 1B).  The audio sources are identified through estimating the signal gains and delays of each estimated source signal (see Adsumilli, ¶ 0047 and 0049-0051 and figure 2, units 232 and 234).  Herein, Adsumilli teaches that the audio sources are identified through various audio characteristics, such as range of frequencies, expected loudness, etc. and then signal gains and delays are estimated to estimate the positions of the audio sources (see Adsumilli, ¶ 0047 and 0051).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Rosca with the teachings of Adsumilli for the purpose of tracking moving audio sources even when the audio sources are not audible (see Adsumilli, ¶ 0002 and 0014).  
Therefore, the combination makes obvious the determination of thresholds for ambient background noise, undesired sound sources, and/or a desired sound source.  The determination of thresholds follow from the combination of the prior art.  First, Rosca teaches the multi-step process of scanning and tracking sources in the environment, where steps 3 and 4 teach scanning the regions, or micro-zones, across space and teach refining the spatial mask areas in low to high resolution levels, steps 5 and 6 teach characterized an classified into targets or interferences based on spectral and spatial characteristics, and step 7 teaches reiteratively performing the steps 1-6 to track sources and changes in the environment (see Rosca, ¶ 0056).  The above teaching along with the teaching that generated scan results include micro-zones indicated with very-low (VL), low (L), medium (M), and high (H) level of signal makes obvious that determination of some discerning factors are needed to determine the spectral and spatial characteristics that allow the system to indicate one of VL to H levels of signals in each micro-zone (see Rosca, ¶ 0042, 0054, and 0056 in view of ¶ 0071 and figure 6).  Rosca in view of Adsumilli makes obvious the determination of thresholds to discern between the different targets.  Adsumilli teaches estimating the signal gains for separating sound sources from a group of inputs, such as the subset of microphones Rosca uses in a beamformer (i.e., the 2 microphones in Adsumilli represent the beamformed outputs in Rosca), where the signal gains and signal delays makes obvious thresholds to categorize the generated scan results into VL, L, M, and H results, because for example the VL result corresponds to no detected desired and/or un-desired signals and the H result corresponds to the desired signal (i.e., matching spectral and spatial signal characteristics in the microphone inputs) (see Rosca, ¶ 0042, 0056, and 0071 and Adsumilli, ¶ 0029 and 0049-0051).  Therefore, the combination of Rosca and Adsumilli makes it obvious that the signal gains and delays to categorize the micro-zones as having various measures of desired signal level, such as VL, L, M, and H, and the categorization makes obvious determination of thresholds, or signal gains and delays corresponding to each micro-zone for the categorization.  
Therefore, the combination makes obvious the additional features, wherein:
“the at least one processor determining a threshold sound field level for each micro-zone based on received plural microphone input signals that correspond to (i) micro zones located within ambient background noise and (ii) micro zones located at the one or more undesired sound source(s) in the space; and” (see Rosca, ¶ 0042, 0056, and 0071 in view of Adsumilli, ¶ 0029 and 0049-0051, wherein it is obvious to use thresholds, such as the estimated signal gains and delays to determine if an audio source is a desired and/or undesired target sound source in the micro-zone and to determine the level of desired signal detected in the micro-zone); and 
“the at least one processor recognizing a desired sound source when received plural microphone input signals exceed one or more threshold sound field level” (see Rosca, ¶ 0112 and figure 7, unit 1904).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor determines a threshold sound field level for each micro-zone simultaneously” where Rosca teaches exemplary steps for the processor to perform, such that one of ordinary skill in the art would find it obvious that the processor performs these steps simultaneously in the context of processor speed and/or modern processor features, such as multi-tasking features (see Rosca, ¶ 0056 and 0112, figure 4, and figure 7).
Regarding claim 3, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “apparatus according to claim 2, wherein the at least one processor determines the plural micro-zones in the space continuously” where Rosca teaches exemplary steps for the processor to perform, such that one of ordinary skill in the art would find it obvious that the processor performs these steps continuously in the context of processor speed and/or modern processor features, such as multi-tasking features (see Rosca, ¶ 0056 and 0112, figure 4, and figure 7).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor mitigates at least one undesired sound source(s) prior to audio processing of noise suppression” because Rosca teaches that the beamformed output of a subset of all the microphones in the array are used to create a pass region, and the pass region only “hears” the sound sources in that pass region while ignoring sound sources in other pass regions (see Rosca, ¶ 0055, figures 2-3, and see number 2 of ¶ 0056).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor determines the plural micro-zones as a 2D array” (see Rosca, ¶ 0043 and figure 1).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor determines the plural micro-zones as a 3D array” because Rosca teaches the use of microphone arrays to monitor a 3D space and teaches 2D arrays of microphones arranged on the walls and/or ceiling (see Rosca, ¶ 0002 and 0043), and Adsumilli makes obvious tracking the position in 3D using 4 or more microphones (see Adsumilli, ¶ 0027 and 0041).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor recognizes a desired sound source which is moving through plural micro-zones in the space” where Rosca teaches that tracking a source involves processing the pass region corresponding to the identified sound source and processing the regions surrounding the pass region (see Rosca, ¶ 0072).
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor mitigates at least one undesired sound source that is moving through plural micro-zones in the space” where Rosca makes obvious tracking multiple sound sources, where tracking one desired sound source considers other tracked sound sources as interference, or undesired sound sources (see Rosca, ¶ 0040, 0042, and 0072, and see Rosca, ¶ 0056 steps 5 and 7).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor comprises at least one zone target processor and at least one audio processing engine” because Rosca teaches the processor performing multiple tasks, such as creating the different zones and separating and/or tracking the audio in the different zones (see Rosca, ¶ 0042, and ¶ 0056, steps 1-4 and steps 5-7 and figure 4).  
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor calculates processing gain of the received plural microphone input signals in the space after determining plural micro-zones in the space” (see Rosca, ¶ 0056, steps 1-4, and figure 4, in view of Adsumilli, ¶ 0050 and figure 2, unit 232).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor provides at least one target signal to target the plurality of microphones on the recognized desired sound source” (see Rosca, ¶ 0042 and 0071-0072 and ¶ 0056, step 5, and figures 5-6 , in view of Adsumilli, ¶ 0047).
Regarding claim 12, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus according to claim 1, wherein the at least one processor determining a threshold sound field level based on a manual input” because Adsumilli makes obvious the processor accepts user input related to the sound sources, such as the source information where Adsumilli teaches examples of the information, such as expected average sound intensity and/or expected maximum sound intensity; these examples makes obvious to one of ordinary skill user input such as maximum and/or minimum thresholds (see Adsumilli, ¶ 0047).
Regarding claim 13, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the apparatus of claim 1 and for the same reasons makes obvious the instant claim.  
Specifically, the combination of Rosca and Adsumilli makes obvious:
“A method of targeting one or more undesired sound source(s) in a space having a plurality of microphones and at least one desired sound source” (see Rosca, abstract, ¶ 0040-0042 and 0053-0056, and figure 4),
“comprising: using at least one microphone input to receive plural microphone input signals from the plurality of microphones in the space; and” (see Rosca, ¶ 0043, 0112, figure 1, and figure 7, unit 1906);
“using at least one processor, coupled to said at least one microphone input and receiving the plural microphone input signals” (see Rosca, ¶ 0112 and figure 7, unit 1903),
“to: determine plural micro-zones in the space;” where Rosca teaches that the system uses a processor to learn the positions of the mask (see Rosca, ¶ 0053-0055, figures 2 and 3, and figure 4, see the steps taken in the yes branch of step “Learn New Mask Characteristic”);
“determine a threshold sound field level for each micro-zone based on received plural microphone input signals that that correspond to (i) micro zones located within ambient background noise and (ii) micro zones located at the one or more undesired sound source(s) in the space; and” (see Rosca, ¶ 0042, 0056, and 0071 in view of Adsumilli, ¶ 0029 and 0049-0051, wherein it is obvious to use thresholds, such as the estimated signal gains and delays to determine if an audio source is a desired and/or undesired target sound source in the micro-zone and to determine the level of desired signal detected in the micro-zone); and
“recognize a desired sound source when received plural microphone input signals exceed one or more threshold sound field level” (see Rosca, ¶ 0112 and figure 7, unit 1904).
Regarding claim 14, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “method according to claim 13, wherein the at least one processor determines a threshold sound field level for each micro-zone simultaneously” where Rosca teaches exemplary steps for the processor to perform, such that one of ordinary skill in the art would find it obvious that the processor performs these steps simultaneously in the context of processor speed and/or modern processor features, such as multi-tasking features (see Rosca, ¶ 0056 and 0112, figure 4, and figure 7).
Regarding claim 15, see the preceding rejection with respect to claim 14 above.  The combination makes obvious the “method according to claim 14, wherein the at least one processor determines the plural micro-zones in the space continuously” where Rosca teaches exemplary steps for the processor to perform, such that one of ordinary skill in the art would find it obvious that the processor performs these steps continuously in the context of processor speed and/or modern processor features, such as multi-tasking features (see Rosca, ¶ 0056 and 0112, figure 4, and figure 7).
Regarding claim 16, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “method according to claim 13, wherein the at least one processor wherein the at least one processor mitigates at least one undesired sound source(s) prior to audio processing of noise suppression” because Rosca teaches that the beamformed output of a subset of all the microphones in the array are used to create a pass region, and the pass region only “hears” the sound sources in that pass region while ignoring sound sources in other pass regions (see Rosca, ¶ 0055, figures 2-3, and see number 2 of ¶ 0056).
Regarding claim 17, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “method according to claim 13, wherein the at least one processor determines the plural micro-zones as a 2D array” (see Rosca, ¶ 0043 and figure 1).
Regarding claim 18, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “method according to claim 13, wherein the at least one processor determines the plural micro-zones as a 3D array” because Rosca teaches the use of microphone arrays to monitor a 3D space and teaches 2D arrays of microphones arranged on the walls and/or ceiling (see Rosca, ¶ 0002 and 0043), and Adsumilli makes obvious tracking the position in 3D using 4 or more microphones (see Adsumilli, ¶ 0027 and 0041).
Regarding claim 19, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “method according to claim 13, wherein the at least one processor recognizes a desired sound source which is moving through plural micro-zones in the space” where Rosca teaches that tracking a source involves processing the pass region corresponding to the identified sound source and processing the regions surrounding the pass region (see Rosca, ¶ 0072).
Regarding claim 20, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “method according to claim 13, wherein the at least one processor mitigates at least one undesired sound source that is moving through plural micro-zones in the space” where Rosca makes obvious tracking multiple sound sources, where tracking one desired sound source considers other tracked sound sources as interference, or undesired sound sources (see Rosca, ¶ 0040, 0042, and 0072, and see Rosca, ¶ 0056 steps 5 and 7).
Regarding claim 21, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “method according to claim 13, wherein the at least one processor comprises at least one zone target processor and at least one audio processing engine” because Rosca teaches the processor performing multiple tasks, such as creating the different zones and separating and/or tracking the audio in the different zones (see Rosca, ¶ 0042, and ¶ 0056, steps 1-4 and steps 5-7 and figure 4).  
Regarding claim 22, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “method according to claim 13, wherein the at least one processor calculates processing gain of the received plural microphone input signals in the space after determining plural micro-zones in the space” (see Rosca, ¶ 0056, steps 1-4, and figure 4, in view of Adsumilli, ¶ 0050 and figure 2, unit 232).
Regarding claim 23, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the apparatus of claim 1 and for the same reasons makes obvious the instant apparatus.
Specifically, the combination of Rosca and Adsumilli makes obvious:
“An apparatus mitigating one or more undesired sound source(s) in a space having at least one microphone and at least one desired sound source” (see Rosca, abstract, ¶ 0040-0042, and figure 1),
“comprising: at least one microphone input that receives microphone input signals from the at least one microphone in the space;” (see Rosca, ¶ 0043, 0112, figure 1, and figure 7, unit 1906);
“at least one processor, coupled to said at least one microphone input and receiving the microphone input signals;” (see Rosca, ¶ 0112 and figure 7, unit 1903);
“the at least one processor determining plural micro-zones in the space;” where Rosca teaches that the system uses a processor to learn the positions of the mask (see Rosca, ¶ 0053-0055, figures 2 and 3, and figure 4, see the steps taken in the yes branch of step “Learn New Mask Characteristic”);
“the at least one processor determining a threshold sound field level for each micro-zone based on received microphone input signals that correspond to the one or more undesired sound source(s) in the space; and” (see Rosca, ¶ 0042, 0056, and 0071 in view of Adsumilli, ¶ 0029 and 0049-0051, wherein it is obvious to use thresholds, such as the estimated signal gains and delays to determine if an audio source is a desired and/or undesired target sound source in the micro-zone and to determine the level of desired signal detected in the micro-zone); and
“the at least one processor recognizing a desired sound source when received microphone input signals exceed one or more threshold sound field level” (see Rosca, ¶ 0112 and figure 7, unit 1904).
Regarding claim 24, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the apparatus of claim 1 and for the same reasons makes obvious the instant claim.
Specifically, the combination of Rosca and Adsumilli makes obvious:
“At least one non-transitory computer readable media for mitigating one or more undesired sound source(s) in a space having at least one microphone and at least one desired sound source” (see Rosca, abstract, ¶ 0040-0042, 0053-0056, and 0112, figure 4, and figure 7, unit 1902), 
“said non-transitory computer readable media comprising instructions causing at least one processor to: use at least one microphone input to receive plural microphone input signals from the plurality of microphones in the space;” (see Rosca, ¶ 0043, 0112, figure 1, and figure 7, units 1902-1903 and 1906);
“use at least one processor, coupled to said at least one microphone input and receiving the plural microphone input signals” (see Rosca, ¶ 0112 and figure 7, unit 1903),
“to: determine plural micro-zones in the space;” where Rosca teaches that the system uses a processor to learn the positions of the mask (see Rosca, ¶ 0053-0055, figures 2 and 3, and figure 4, see the steps taken in the yes branch of step “Learn New Mask Characteristic”);
“determine a threshold sound field level for each micro-zone based on received plural microphone input signals that correspond to the one or more undesired sound source(s) in the space; and” (see Rosca, ¶ 0042, 0056, and 0071 in view of Adsumilli, ¶ 0029 and 0049-0051, wherein it is obvious to use thresholds, such as the estimated signal gains and delays to determine if an audio source is a desired and/or undesired target sound source in the micro-zone and to determine the level of desired signal detected in the micro-zone); and
“recognize a desired sound source when received plural microphone input signals exceed one or more threshold sound field level” (see Rosca, ¶ 0112 and figure 7, unit 1904).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finn, US 5,699,437 (previously cited), discloses an active noise control system using phased-array sensors (see Finn, abstract and figures 2, 4, and 10);
Del Galdo et al., US 2013/0142342 A1 (previously cited and hereafter Del Galdo), discloses an apparatus and method for microphone positioning based on a spatial power density (PSD) (see Del Galdo, abstract); and
Herre et al., US 2013/0258813 A1 (previously cited and hereafter Herre), discloses an apparatus for capturing audio signals from a target location (see Herre, abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653